 

 

   

 

 

 

 

 

 

 

 

 

‘ .1. ;4_£.,‘(;;`."_=.,:' §§ 4
_U_SDS SDN-Y ‘
DocUMENT
ELECIRONICALLYFHED -`
UNITED STATES DISTRICT COURT DOC #g _` 54-
SOUTHERN DISTRICT OF NEW YORK -ILNTEIHLIH),§ __
JOSE ISMAEL VENTURA,
Petitioner, 18~cv-9179 (JGK)
09-cr-1015 (JGK)
~ against -
MEMDRANDUM OPINION &
UNITED STATES OF AMERICA, ORDER
Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner, Jose Ismael Ventura, is serving a life
sentence. He seeks leave to file an amended motion pursuant to
28 U.S.C. § 2255 to add additional instances of alleged
ineffective assistance of trial and appellate counsel that were
not alleged in his original petition. While his original
petition was filed by counsel, he attempts to assert the new
grounds on a pro se basis.

I.

On July l, 2015, the petitioner was convicted after a jury
trial of one count of murder for hire in violation of 18 U.S.C.
§ 1958, one count of conspiracy to commit murder for hire in
violation of 18 U.S.C. § 1958, and one count of murder while
engaged in a continuing criminal enterprise in violation of 21
U.S.C. § 848{e)(l)(A). He was sentenced to life imprisonment on
the first two counts, and twenty years imprisonment on the third

count, all to run concurrently.

 

The petitioner's conviction was affirmed by the Second

Circuit Court of Appeals. See United States v. Lafontaine, 673

 

F. App'X 81 (2d Cir. 2016). The petitioner filed a petition for
a writ of certiorari, which was denied on October 10, 201?. See

Ventura v. United States, 138 S. Ct. 317 {2017).

 

With the assistance of counsel, the petitioner filed a
motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255 on October 4, 2018, alleging that his trial and
appellate counsel rendered ineffective assistance. The
petitioner now moves, on a pro se basis, to amend his original
§ 2255 petition to add additional examples of the alleged
ineffective assistance of counsel.

II.

A motion to amend a § 2255 petition is analyzed under the
standards of Federal Rule of Civil Procedure 15(a}. §ee Thompson
v. United States, No. 16cv3468, 2017 WL 2666115, at *2 (S.D.N.Y.
June 19, 2017). Under Rule l5(a), leave to amend should be
freely granted when justice reguires. Foman v. Davis, 371 U.S.
178, 182 (1962); Nerney v. Valente & Sons Repair Shop, 66 F.3d
25, 28 (2d Cir. 1995). Leave to amend can be denied upon a
showing of a proper reason such as “undue delay, bad faith or
dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue

 

prejudice to the opposing party by virtue of allowance of the
amendment, for] futility of amendment.” §§man, 371 U.S. at 182.

There is the possibility that amendment would be futile
because the arguments the petitioner seeks to add may be barred
by the statute of limitations found in 28 U.S.C. § 2255(f),
which expired on October 10, 2018. However, the Government does
not contend that amendment would be futile, and whether the
petitioner's new claims would be barred by the statute of
limitations cannot be decided on the current motion,
particularly in view of the fact that the petitioner argues that
equitable tolling applies.

Rather, the only opposition presented by the Government is
that the petitioner is guilty of undue delay in pursuing his
motion to amend. However, the Court may not deny a motion to
amend on the basis of delay absent a showing of bad faith or

undue prejudice. Block v. First Blood Assocs., 988 F.2d 344, 350

 

(2d Cir. 1993); see also Reubens v. N.Y.C. Dep’t of Juvenile

 

Justice, 930 F. Supp. 887, 889 (S.D.N.Y. 1996). The Government
has not argued that the petitioner is seeking amendment in bad
faith or that the Government is prejudiced by the delay of about
four months.

The petitioner argues that he has diligently pursued his
claims, and that in light of his life sentence and the fact that

there would be significant obstacles for him to bring a second

 

 

or successive habeas petition, see 28 U.S.C. § 2255(h), he
should be allowed to amend his current petition to include the
additional allegations of ineffective assistance of counsel.

Therefore, the petitioner’s application to file an amended
habeas petition pursuant to 28 U.S.C. § 2255 is granted. The
petitioner’s amended petition is due 60 days from the date of
this Order, and it should be filed by the petitioner’s counsel.
If there are any claims that counsel does not wish to include,
they may be included in a pro se supplemental petition filed at
the same time. The Government has 45 days after the amended
petition is filed to respond. The petitioner has 30 days to
reply.

CONCLUSION

For the reasons stated above, the petitioner’s motion to
amend his habeas petition is granted. The Court has considered
all of the arguments raised by the parties. To the extent they
are not specifically addressed, they are either moot or without
merit. The Clerk is directed to close the pending motion at
09cr1015, Docket No. 395.
SO ORDERED.

Dated: New York, New York
April 10, 2019

 

due

 

 

 

§f//R John G. Koeltl
nited States District Judge

